DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 5, 8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (PG Pub 20150207490) and in view of Nishihara (PG Pub 20150137908).
Considering claim 1, Taniguchi (Figure 1D) teaches an acoustic resonator comprising: a substrate (10 + paragraph 0032); a center portion in which a first electrode (12 + paragraph 0035), a piezoelectric layer (14 + paragraph 0035), and a second electrode (16 + paragraph 0035) are sequentially stacked on the substrate (10 + paragraph 0032); wherein the first electrode is disposed between the substrate and the second electrode (first electrode 12 is between the substrate 10 and the second electrode 16 see Figure 1D); an extending portion extending from the center portion and comprising an insertion layer (28 + paragraph 0033) disposed below the piezoelectric layer.
However, Taniguchi does not teach a barrier layer disposed between the first electrode and the piezoelectric layer.
	Nishihara (Figure 7C) teaches a barrier layer (24 + paragraph 0031) disposed between the first electrode and the piezoelectric layer.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a barrier layer disposed between the first electrode and the piezoelectric layer into Taniguchi’s device for the benefit of being able to adjust the resonance frequency depending on the need.
Considering claim 2, Nishihara (Figure 1) teaches wherein the barrier layer (24 + paragraph 0031) is disposed between the first electrode (16 + paragraph 0035) and the insertion layer in the extending portion.
Considering claim 3, Nishihara (Figure 1) teaches wherein the barrier layer is formed of a dielectric having a hexagonal close-packed (HCP) structure or metal (24 + paragraph 0031)
Considering claim 5, Taniguchi (Figure 1D) teaches wherein the first electrode is formed of a conductive material including any one of molybdenum (Mo), ruthenium (Ru) (16 + paragraph 0035), iridum (Ir), aluminum (Al), platinum (Pt), tungsten (W) a combination of any two or more of thereof or alloys including at least one thereof and the piezoelectric layer is formed of aluminum nitride (AlN) (14 + paragraph 0040).
Considering claim 8, Taniguchi (Figure 1D) in view of Nishihara teaches wherein the barrier layer (24 + paragraph 0031) has a thickness less than a thickness of either the piezoelectric layer (14 + paragraph 0035 of Taniguchi) or the first electrode (12).
Considering claim 15, Taniguchi (Figure 1D) teaches an acoustic resonator, comprising: a first electrode (12 + paragraph 0035) disposed on a substrate (10 + paragraph 0032); a piezoelectric layer (14 + paragraph 0033) disposed on a portion of the first electrode and comprising a bending portion extending from a piezoelectric portion; a second electrode (16 + paragraph 0035) disposed on a portion of the piezoelectric layer; an insertion layer (28 + paragraph 0033) disposed below the bending portion wherein the first electrode is disposed between the substrate and the second electrode (first electrode 12 is disposed between the substrate 10 and the second electrode 16 see Figure 1).

Nishihara (Figure 7C) teaches a barrier layer (24 + paragraph 0031) disposed between the first electrode (16 + paragraph 0031) and the piezoelectric layer (18 + paragraph 0031).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a barrier layer disposed between the first electrode and the piezoelectric layer into Lee’s device for the benefit of providing a layer of protection between the films.
Considering claim 16, Taniguchi (Figure 1D) teaches wherein a lower surface of the bending portion and an upper surface of the insertion layer have a same contour (28 and resonance region 50 have the same contour as they bend see Figure 1D).
Considering claim 17, Taniguchi (Figure 1D) teaches wherein the first electrode (12 + paragraph 0033) is disposed between the substrate (10 + paragraph 0032) and the second electrode (16 + paragraph 0035).
Claims 4, 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (PG Pub 20150207490), in view of Nishihara (PG Pub 20150137908) and in view of Lee (PG Pub 20170373665).
Considering claim 6, Taniguchi in view of Nishihara teaches the barrier layer as described above.
However, Taniguchi in view of Nishihara does not teach wherein the barrier layer is formed of aluminum nitride (AlN).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include aluminum nitride as the material for the barrier layer into Taniguchi’s device for the benefit of selecting a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Considering claim 7, Lee teaches wherein the barrier layer (seed layer + paragraph 0045) and the piezoelectric layer (150 + paragraph 0046) are formed of a same material.
Considering claim 9, Taniguchi (Figure 1D) teaches wherein a piezoelectric portion disposed in the center portion (14 + paragraph 0035).
However, Taniguchi does not teach a bending portion disposed in the extending portion and extending in an incline from the piezoelectric portion along a contour of the insertion layer.
Lee (Annotated Figure 1) teaches a bending portion disposed in the extending portion and extending in an incline from the piezoelectric portion along a contour of the insertion layer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a bending portion disposed in the extending portion and extending in an incline from the piezoelectric portion along a contour of the insertion layer into Taniguchi’s device for the benefit of providing further support for the upper electrodes.
Considering claim 10, Lee (Figure 1) teaches wherein at least a portion of the second electrode (160 + paragraph 0046) is disposed in the extending portion (see Annotated Figure 1).
Considering claim 4, Lee teaches wherein the barrier layer is formed of titanium (Ti) (seed layer + paragraph 0045).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (PG Pub 20170373665).

    PNG
    media_image1.png
    341
    515
    media_image1.png
    Greyscale

Annotated Figure 1
Considering claim 11, Lee (Figure 1) teaches a method for manufacturing an acoustic resonator, the method comprising: forming a first electrode (140) on a substrate (110 + paragraph 0045); forming a barrier layer (130 + paragraphs 0045-0046) on the first electrode; forming an insertion layer (seed layer + paragraph 0045) on a portion of the barrier layer; forming a piezoelectric layer comprising a piezoelectric portion (active region of piezoelectric) and a bending portion (see Annotated Figure 1), wherein the piezoelectric portion is stacked on the barrier layer and the bending portion is stacked on the insertion layer (the seed layer (insertion) is on top of the barrier layer 130 so therefore the piezoelectric portion is tacked on the barrier layer and the bending portion is stacked on the insertion layer; and forming a second electrode (160 + paragraph 0046) on the piezoelectric layer.
Considering claim 12, Lee (Figure 1) teaches wherein the barrier layer is formed of a dielectric having a hexagonal closed-packed (HCP) structure or a metal (seed layer + paragraph 0045).
Considering claim 13, Lee (Figure 1) teaches wherein the barrier layer is formed of titanium (Ti) or aluminum nitride (AlN) (seed layer + paragraph 0045).
Considering claim 14, Lee (Figure 1) teaches wherein the first electrode is formed of a conductive material including any one of molybdenum (Mo) (140 + paragraph 0052), ruthenium (Ru), iridium (Ir), aluminum (Al), platinum (Pt), tungsten (W) a combination of any two or more there, or alloys including at least one thereof and the piezoelectric layer is formed of aluminum nitride (AlN) (paragraph 0053).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has found prior art Nishihara which in combination with Taniguchi teaches the applicant’s claimed limitations.
In regards to the applicant’s arguments for claim 11 and prior art Lee does not teach a barrier layer is disposed on the first electrode as claimed the examiner argues that the dictionary definition of “on” as found on www.dictionary.com states “so as to be or remain supported by or suspended from”.  Also, regarding the argument that Lee is more analogous to the membrane layer and therefore does not anticipate or disclose forming a barrier layer on the first electrode the examiner argues that the layer 130 provides some protection as it serves as a fence like structure.  The applicant needs to further clarify the material used for the barrier to help prevent the examiner from interpreting layer 130 as a barrier layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/BRYAN P GORDON/Primary Examiner, Art Unit 2837